Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are presented for examination.   This office action is in response to the amendment filed on 2/23/2021.

	Information Disclosure Statement
Applicants are reminded of the duty to disclose information under 37 CFR 1.56.


 REASONS for ALLOWANCE
Claims 1-20 are allowed.

The following is an Examiner's statement of reasons for the indication of allowable subject matter: claims 1-20 are allowable over the prior art of record because an update of a search previously made does not detect the combined claimed elements as set forth in the claims 1-20 and because the arguments set forth in the amendment filed on 2/23/2021 are persuasive.  Claims are allowable over the prior art of record because none of the prior art of record teaches or fairly suggests enacted on a computing system, a method of migrating a data partition from a first storage cluster to a second storage cluster, each storage cluster being implemented via one or more server computers, the method comprising: determining that the data partition meets a 
	
The closest prior art, “Providing access to data within a migrating data partition” by Dugar et al. (USP 10657154) discloses Data within a database partition that is being migrated may be made available for access.  Data within a database partition may be selected for migration.  Writes to the selected data may be prevented while the data is being migrated.  Writes to other data, or read access any of the partition, may be allowed during the migration of the selected data.  Rollback events may be detected for a database partition that is being migrated, halting the further selection of data for migration and deleting the successfully migrated data at the copy of the database partition being created.   However, Dugar fails to discloses, suggests, or teaches all the limitations as recited above.

Another close prior art, “Cloud Storage Distributed File System” by Mainali et al. (Mainali) (US 2019/0370360) discloses methods, systems, and computer programs are presented for providing file system functions on a cloud storage system based on blob storage.  A cloud storage system comprises storage clusters, and each storage cluster comprises a plurality of storage nodes (each including a partition layer that stores data in blobs organized within containers, and a stream layer for streaming blob data), a hierarchical namespace service for implementing file system functions on the data stored in the blobs and, a front end layer for processing user requests to access and manage data stored on the blobs.  The file system functions include flat namespace functions and hierarchical namespace functions.  Further, the front end layer accesses the partition layer to access the blobs based on addresses of blobs and accesses the hierarchical namespace service to identify the blobs. However, Mainali also fails to discloses, suggests, or teaches all the limitations as recited above.
Therefore, claims 1-20 are allowable over the prior art of records.

Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled "Comments on Statement of Reasons For Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hong C Kim whose telephone number is (571) 272-4181.  The examiner can normally be reached on M-F 9:00 to 6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's 
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 whose telephone number is (571) 272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any response to this action should be mailed to:

Commissioner of Patents 
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to TC-2100:
(571)-273-8300

Hand-delivered responses should be brought to the Customer Service Window (Randolph Building, 401 Dulany Street, Alexandria, VA 22314).

/HONG C KIM/Primary Examiner, Art Unit 2138